DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 5 of copending Application No. 16/924,295 (hereinafter as Kido) in view of Mizushiro (US Pub. No. 2016/0261819 A1).
The table below demonstrates claims 1-4 from the instant application and claims 1, 2, 4 and 5 from the copending Application No. 16/924,295 (hereinafter as Kido).  The limitations recited in the copending application that correspond to the limitations recited in the instant application have been italic, bold and underline for Applicant’s convenience.

Instant application: 16/901,285
Copending application No. 16/924,295
1.   A projector system comprising: a plurality of projectors configured to generate an image based on input video data, and to superimpose the image to display a display the plurality of projectors comprises: a video data processor configured to convert the video data into sub-frame data in which one frame is composed of a plurality of sub-frames, and a liquid crystal display device configured to switch the images for each frame based on the sub-frame data and to display the images in a frame sequential manner, and the video data processor comprises: a different sub-frame data conversion table for each of the plurality of projectors, and a sub-frame data generator configured to convert the video data into the sub-frame data based on the sub-frame data conversion table.



2.   The projector system according to claim 1, wherein the sub-frame data conversion table is set so that a timing of a display period of the sub-frame is different for each of the projectors.
the sub-frame data conversion table is set so that the display period of the sub-frame is intermittently increased according to a gradation value.

4.   A camera evaluation system comprising: the projector system according to claim 1, and a data analysis device configured to analyze detection result data generated based on a captured image obtained by capturing the display image by a camera.







An image display device comprising: a video data processor configured to convert input video data into sub-frame data in which one frame is composed of a plurality of sub-frames; and a liquid crystal display device that comprises a display pixel unit in which a greater number of pixels than the number of pixels of a camera to be evaluated are arranged, and is configured to switch a display image to be captured by the camera for each frame asynchronously with the camera based on the sub-frame data to display the display image in a frame-sequential manner, wherein the video data processor comprises: a sub-frame data conversion table which differs for each of a plurality of pixels corresponding to one pixel of the camera; and a sub-frame data converter configured to convert the video data into the sub-frame data for each of the plurality of pixels based on the sub-frame data conversion table.
2.   The image display device according to claim 1, wherein the sub-frame data conversion table is set such that a timing of a display period of the sub-frames is different for each of the plurality of pixels.
the sub-frame data conversion table is set such that a display period of the sub-frames becomes intermittently longer according to a gradation value.
5.   A camera evaluation system comprising: an image display device configured to display a display image to be captured by a camera to be evaluated asynchronously with the camera based on input video data; and a data analysis device configured to analyze detection result data generated based on a captured image obtained by the camera capturing the display image, wherein the image display device comprises: a video data processor configured to convert the video data into sub-frame data in which one frame is composed of a plurality of sub-frames; and a liquid crystal display device that comprises a display pixel unit in which a greater number of pixels greater than the number of pixels of the camera are arranged, and is configured to switch the display image for each frame based on the sub-frame data to display the display image in a frame-sequential manner, wherein the video data processor comprises: a sub-frame data conversion table which differs for each of a plurality of pixels corresponding to one pixel of the camera; and a sub-frame data converter configured to convert the video data into the sub~-frame data for each of the plurality of pixels based on the sub-frame data conversion table.



It is noted that the teaching of Kido does not explicitly disclose “a plurality of projectors configured to generate an image based on input video data, and to superimpose the image to display a display image” (as per claims 1 and 4) as required.  However, Fig. 1 of Mizushiro broadly discloses that such feature of a plurality of projectors (i.e. the projector 1A and 1B) configured to generate an image based on input video data, and to superimpose the image to display a display image (i.e. the projection image PL and PR occurs a superimposed part M on the screen SC; see [0052]).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Kido with the feature of a plurality of projectors configured to generate an image based on input video data, and to superimpose the .
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Damera-Venkata et al (US Pub. No. 2006/0221304 A1) teaches projection of overlapping single-color sub-frames onto a surface.
Widdowson et al (US Pub. No. 2007/0097017 A1) discloses the generating single-color sub-frames for projection.
Damera-Venkata et al (US Pub. No. 2007/0132965 A1) teaches the system and method for displaying an image.
Chang et al (US Pub. No. 2008/0002160 A1) discloses the system and method for generating and displaying sub-frames with a multi-projector system.
O’Brien-Strain et al (US Pub. No. 2008/0024389 A1) teaches the generation, transmission, and display of sub-frames.
Damera-Venkata et al (US Pub. No. 2008/0024683 A1) discloses the overlapped multi-projector system with dithering.
Widdowson et al (US Pub. No. 2008/0043209 A1) teaches the image display system with channel selection device.
Damera-Venkata et al (US Pat. No. 7,742,011 B2) discloses the image display system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOE H CHENG/
Primary Examiner
Art Unit 2626